Exhibit 10.26

 

BOISE CASCADE, L.L.C.

 

SUPPLEMENTAL PENSION PLAN

 

(As Amended through November 1, 2009)

 

--------------------------------------------------------------------------------


 

BOISE CASCADE, L.L.C.

SUPPLEMENTAL PENSION PLAN

 

ARTICLE I

 

1.                                       Purpose of the Plan.  It is the policy
of Boise Cascade, L.L.C. (the “Company”) to provide retirement benefits to
eligible employees in accordance with the terms and conditions of the Company’s
retirement plans.  Under certain circumstances the effect of federal and state
tax laws may preclude payment of full benefits to which an employee is otherwise
entitled out of the assets of the Company’s retirement plans qualified under
Section 401 of the Internal Revenue Code of 1986, as amended.  In addition, the
election of certain employees to voluntarily defer receipt of otherwise taxable
and pensionable compensation may have the effect of reducing the amount of
retirement benefits which such employees would otherwise be entitled to receive
out of the Company’s tax-qualified retirement plans.  In order to ensure that
employees of the Company receive the full retirement benefits earned during the
course of their employment with the Company, the Company will provide benefits
as described in this Plan.

 

ARTICLE II

 

2.                                       Definitions.

 

2.1                                 “Act” means the Employee Retirement Income
Security Act of 1974 (“ERISA”), as amended from time to time.

 

2.2                                 “Closing Date” means October 29, 2004.

 

2.3                                 “Code” means the Internal Revenue Code of
1986, as amended from time to time.

 

2.4                                 “Company” means Boise Cascade, L.L.C., and
any of its subsidiaries or affiliated business entities participating in the
Pension Plan.

 

2.5                                 “Compensation” means a Participant’s
compensation as defined in the Pension Plan, but without regard to any
limitations required by Section 401(a)(17) of the Code, and including amounts
voluntarily deferred at the Participant’s election under any of the nonqualified
deferred compensation plans of the Company.

 

2.6                                 “Effective Date” means October 29, 2004.

 

2.7                                 “Frozen Benefit” means the monthly benefit
that would have been paid to a Transferred Participant under the Boise Cascade
Corporation Supplemental Pension Plan (As Amended Through September 26, 2003) as
if such participant had

 

1

--------------------------------------------------------------------------------


 

been eligible to retire with a fully vested benefit and had retired under the
terms of the Boise Cascade Corporation Pension Plan for Salaried Employees as of
the day before the Closing Date.  In the event that the Boise Cascade
Corporation Supplemental Pension Plan is terminated prior to the payment of any
benefits under this Plan and a Participant receives a payout of his or her
benefits under such terminated plan, such payout (or the actuarial equivalent
thereof) shall be the Frozen Benefit.

 

2.8                                 “Maximum Benefit” means the monthly
equivalent of the maximum benefit permitted by the Code to be paid to a
participant in the Company’s Pension Plan, taking into account all limitations
required by the Code in order for the Pension Plan to retain its qualified
status under Section 401 of the Code.

 

2.9                                 “Participant” means any Transferred
Participant who is an active Participant in the Pension Plan on or after the
Effective Date and whose pension benefits determined on the basis of the
provisions of the Pension Plan, without regard to the limitations of the Code,
would exceed the Maximum Benefits permitted under the Code.

 

2.10                           “Pension Plan” means the Boise Cascade, L.L.C.
Pension Plan for Salaried Employees, as amended from time to time.

 

2.11                           “Plan” means the Boise Cascade, L.L.C.
Supplemental Pension Plan, as amended from time to time, which shall be an
unfunded plan providing benefits for a select group of senior management or
highly compensated employees of the Company.

 

2.12                           “Plan Administrator” means the
individual(s) designated by the Company as the Plan Administrator for purposes
of compliance with the requirements of the Act.

 

2.13                           “Separation from Service” means the Participant’s
ceasing to be employed by the Company for any reason whatsoever, whether
voluntarily or involuntarily, including without limitation by reason of early
retirement, normal retirement, or death, provided that transfer from the Company
to a subsidiary or vice versa shall not be deemed a Separation from Service for
purposes of this Plan.  A Separation from Service shall also occur if (a) the
Participant is on a leave of absence that exceeds 6 months and the Participant
does not have a statutory or contractual right of reemployment, in which case,
Separation from Service shall be deemed to have occurred on the first day
following the 6-month period, (b) the Participant is on a leave of absence that
exceeds 6 months and the Participant’s statutory or contractual right of
reemployment ends, in which case Separation from Service shall be deemed to have
occurred on the first day following the end of the right of reemployment, or
(c) the Company and the Participant reasonably anticipate that the level of
services the Participant will perform for the Company (whether as an employee or
an independent contractor) will permanently decrease to 20% or less of the
average level of services

 

2

--------------------------------------------------------------------------------


 

performed for the Company over the preceding 36 months.  Determination of
whether a Separation from Service has occurred will be made subject to the facts
and circumstances of each situation and will comply with Internal Revenue Code
Section 409A.

 

2.14                           “Transferred Participant” means any employee of
the Company who was an active participant in the Boise Cascade Corporation
Pension Plan for Salaried Employees, as amended from time to time, immediately
before the Closing Date and whose pension benefits determined on the basis of
the provisions of such plan, without regard to the limitations of the Code,
would exceed the monthly equivalent of the maximum benefit permitted by the Code
to be paid to a participant in such plan, taking into account all limitations
required by the Code in order for such plan to retain its qualified status under
Section 401 of the Code.

 

2.15                           “Unrestricted Benefit” means the maximum monthly
normal, early, or deferred vested (or disability) retirement benefit, whichever
is applicable, which a Participant has earned, calculated in accordance with the
benefit formula under the Pension Plan and determined without regard to any
limitations imposed by the Code, including but not limited to limitations under
Code Sections 401(a)(17) and 415.  The amount of the Unrestricted Benefit shall
be based on a Participant’s Compensation as defined in this Plan.

 

2.16                           All capitalized terms used herein not otherwise
defined shall have the meaning ascribed to such terms under the Pension Plan.

 

ARTICLE III

 

3.                                       Benefits.

 

3.1                                 Normal Retirement Benefit.  Upon the Normal
Retirement of a Participant, as defined in the Pension Plan, a Participant shall
be entitled to a monthly benefit under this Plan equal in amount to his or her
Unrestricted Benefit minus (i) the Maximum Benefit and (ii) the Frozen Benefit. 
If the calculations made pursuant to this section produce no monthly benefits
for a Participant, then this Plan shall not apply to that Participant.

 

3.2                                 Early Retirement Benefit.  Upon the early
retirement of a Participant as provided under the Pension Plan, such Participant
shall be entitled to a monthly benefit under this Plan equal to his or her
Unrestricted Benefit minus (i) the Maximum Benefit and (ii) the Frozen Benefit. 
If the calculations made pursuant to this section produce no monthly benefits
for a Participant, then this Plan shall not apply to that Participant.

 

3.3                                 Deferred Vested Retirement Benefit.  If a
Participant terminates employment with the Company and is entitled to a deferred
vested retirement benefit

 

3

--------------------------------------------------------------------------------


 

provided under the Pension Plan, such Participant shall be entitled to a monthly
benefit under this Plan equal to his or her Unrestricted Benefit minus (i) the
Maximum Benefit and (ii) the Frozen Benefit.  If the calculations made pursuant
to this section produce no monthly benefits for a Participant, then this Plan
shall not apply to that Participant.

 

3.4                                 Spousal Pension Benefit.  Subject to
Section 3.5 below, on the death of a Participant whose spouse is eligible for a
pre- or post-retirement surviving spouse benefit under the Pension Plan, the
Participant’s surviving spouse shall be entitled to a monthly benefit equal to
the surviving spouse benefit determined in accordance with the provisions of the
Pension Plan without regard to the limitations under the Code, minus (i) the
Maximum Benefit and (ii) the Frozen Benefit.  If the calculations made pursuant
to this section produce no monthly benefits for a Participant’s surviving
spouse, then this Plan shall not apply to that surviving spouse.

 

3.5                                 Forms of Benefit Payment.

 

(a)                                  If on the date of a Participant’s
Separation from Service, his or her accrued vested benefit under this Plan is
less than $10,000 in present value (calculated in accordance with present value
determinations under the Pension Plan), such benefit shall be distributed in a
lump sum on February 1 of the calendar year following the year in which
Separation from Service occurred.

 

(b)                                 If on the date of a Participant’s Separation
from Service, his or her accrued vested benefit under this Plan is equal to or
greater than $10,000 in present value (calculated in accordance with present
value determinations under the Pension Plan), such benefit shall be distributed
in a lump sum on February 1 of the calendar year following the year in which
Separation from Service occurred, unless the Participant, within 30 days after
the first day of the Participant’s taxable year immediately following the first
year the Participant accrues a benefit hereunder, elects to have his or her
benefit paid in monthly installments over a period not to exceed 15 years,
commencing upon the later of Separation from Service or a date specified by the
Participant which date shall not be later than the first of the month following
the Participant’s 65th birthday.  Payment elections are irrevocable at the end
of the 30 day election period.  Notwithstanding the foregoing, any Participant
who has an accrued vested benefit under this Plan as of November 1, 2007, may
specify in writing a new payment election on or before December 31, 2007,
provided that such election may apply only to amounts that would not otherwise
be payable in 2007 and further provided that such election may not cause an
amount to be paid in 2007 that would not otherwise be payable in 2007.  This
election shall not be available to any Participant whose benefit payment will
have commenced as of December 31, 2007.

 

(c)                                  For purposes of this Section 3.5, the
calculation of whether a Participant’s accrued vested benefit exceeds $10,000
shall be net of any Maximum Benefit or Frozen Benefit to which a Participant is
entitled.

 

4

--------------------------------------------------------------------------------


 

(d)                                 Notwithstanding anything to the contrary in
the Plan, a Participant’s benefit under this Plan shall be paid out during the
last taxable year beginning before January 1, 2018, to the extent that Internal
Revenue Code Section 457A (“Section 457A”) applies to the Plan and requires
inclusion of such benefits in the Participant’s gross income at that time and to
the extent that such benefits have not already been paid out pursuant to another
provision of this Plan.

 

In addition, the increase in a Participant’s benefits under this Plan, if any,
attributable to services performed during 2009 which is includible in the
Participant’s income for 2009 pursuant to Section 457A shall be paid to the
Participant within the time permitted under Section 457A and applicable guidance
and regulations. The calculation of benefits payable in the future under this
Plan shall take this payment into account.

 

The changes in the time of payment made pursuant to this Section 3.5(d) are
intended to conform the date of distribution of any portion of the Participant’s
Deferred Account to the date the amount may be required to be included in income
pursuant to Section 457A, if earlier than the date such amount would otherwise
be distributed.  As such, any change in the time of payment pursuant to this
Section 3.5(d) will not be treated as an impermissible acceleration under
Internal Revenue Code Section 409A.

 

3.6                                 Taxes.  The Company shall deduct from all
payments made under this Plan all applicable federal or state taxes required by
law to be withheld.

 

ARTICLE IV

 

4.                                       Plan Administration.

 

4.1                                 Administrator.  The Plan shall be
administered by the Company, acting through its Plan Administrator, which shall
have complete and unrestricted authority to interpret the Plan and issue such
administrative rules and procedures as it deems appropriate, in its sole
discretion.  The Plan Administrator shall have the duty and responsibility of
maintaining records, making the requisite calculations, and disbursing the
payments hereunder.  The Plan Administrator’s interpretations, determinations,
procedures, and calculations shall be final and binding on all persons and
parties concerned.

 

4.2                                 Amendment and Termination.  The Company,
acting through the Executive Compensation Committee of the Board of Managers of
Boise Cascade Holdings, L.L.C., may amend or terminate the Plan at any time,
provided, however, that no such amendment or termination shall adversely affect
a benefit to which a Participant or his or her beneficiary is entitled under
Article III prior to the effective date of such amendment or termination unless
such Participant or beneficiary becomes

 

5

--------------------------------------------------------------------------------


 

entitled to an amount equal to such benefit under another plan or policy adopted
by the Company.

 

4.3                                 Payments and Setoff.  The Company will pay
all benefits arising under this Plan and all costs, charges, and expenses
relating hereto.  The Company shall have the right to withhold and deduct from
payments due hereunder to any Participant any amounts owed by the Participant to
the Company or its affiliates.

 

4.4                                 Nonassignability of Benefits.  The benefits
payable hereunder or the right to receive future benefits under the Plan may not
be anticipated, alienated, pledged, encumbered, or subjected to any charge or
legal process, and if any attempt is made to do so, or a person eligible for any
benefit becomes bankrupt, the interest under the Plan of the person affected may
be terminated by the Plan Administrator which, in its sole discretion, may cause
the same to be held or applied for the benefit of one or more of the dependents
of such person or make any other disposition of such benefits that it deems
appropriate, in its sole discretion.

 

4.5                                 Status of Plan.  The benefits under this
Plan shall not be funded but shall constitute liabilities by the Company payable
when due.

 

4.6                                 Employment Not Guaranteed.  This Plan is not
intended to and does not create a contract of employment in any manner. 
Employment with the Company is at will, which means that either the employee or
the Company may end the employment relationship at any time and for any reason. 
Nothing in this Plan changes or should be construed as changing that at-will
relationship.

 

4.7                                 Applicable Law.  All questions pertaining to
the construction, validity, and effect of this Plan shall be determined in
accordance with the laws of the United States and, to the extent not preempted
by such laws, by the laws of the state of Idaho.

 

4.8                                 Deferred Compensation and Benefits Trust. 
Upon the occurrence of a Change in Control of the Company (as defined in the
Company’s Deferred Compensation and Benefits Trust (the “DCB Trust”)), or at any
time thereafter, the Company, in its sole discretion, may transfer to the DCB
Trust cash, marketable securities, or other property acceptable to the trustee
to pay the Company’s obligations under this Plan in whole or in part (the
“Funding Amount”).  Any cash, marketable securities, and other property so
transferred shall be held, managed, and disbursed by the trustee subject to and
in accordance with the terms of the DCB Trust.  In addition, from time to time,
the Company may make additional transfers of cash, marketable securities, or
other property acceptable to the trustee as desired by the Company in its sole
discretion to maintain or increase the Funding Amount with respect to this
Plan.  The assets of the DCB Trust, if any, shall be used to pay benefits under
this Plan, except to the extent the Company pays such benefits.  The Company and
any successor shall continue to be liable for the ultimate payment of those
benefits.

 

6

--------------------------------------------------------------------------------


 

4.9                                 Appeals Procedure.  Claims for benefits
under this Plan shall be subject to determination and review by the Company.  If
any Participant disagrees with the Company’s determination of benefits
hereunder, the Participant shall have the right to appeal the Company’s
determination in accordance with procedures adopted by the Company applicable to
appeals under the Pension Plan.

 

7

--------------------------------------------------------------------------------